FILE COPY

       RE: Case No. 15-0258                    DATE: 4/3/2015
       COA #: 01-12-00953    TC#: 390,174-401
STYLE: DANIEL AND ERIN PERALES
    v. CLARENCE STUMHOFFER IN HIS CAPACITY AS HEIR TO THE
       ESTATE OF ROBERT B. STUMHOFFER, DECEASED
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.
                       MR. CHRISTOPHER PRINE
                       CLERK, FIRST COURT OF APPEALS
                       301 FANNIN
                       HOUSTON, TX 77002